Mr. Justice Sheldon delivered the opinion of the Court: The question presented by the record in this case is, whether chancery will entertain-jurisdiction of a bill for injunction in the nature of a specific performance of an agreement respecting personal chattels. There is a distinction taken in equity, in regard to specific performance, between contracts which relate to land and those which relate only to personal chattels, the general rule being that equity will give this relief in contracts of the first, but not in those of the latter kind. This distinction proceeds upon the ground that, in the case of real estate, damages at law may not afford a complete remedy, but that in the case of personal property a compensation in damages furnishes an adequate remedy. But this general rule, not to entertain jurisdiction in equity to enforce contracts in relation to personalty, is subject to exceptions, or rather, as Judge Story says in his Commentaries, is limited to casesAvhere a compensation in damages furnishes a complete and satisfactory remedy. 2 Story Eq. Ju. sec. 718. As shown by the bill, complainant has an interest in the corn which is the subject of this suit. It justly and equitably belongs to him. The defendant Garrison had received from him the entire consideration for it in being released from his contract of purchase, and in having enjoyed the use and possession of the land purchased, during the year 1870, and it was his plain duty to deliver the corn to the complainant at Manteno ; but in violation of his duty, and in fraud of the complainant’s rights, he was about disposing of, and appropriating to his own use, the property, so that it would be placed beyond the reach of the complainant. What had the complainant in the way of any adequate remedy at law? Garrison ivas insolvent. Any recovery of damages against him would have been worse than bootless, as it would only have entailed upon the complainant an additional loss in the form of a bill of costs. And although this vieiv of the personal responsibility of a defendant seldom seems to enter into the consideration of courts of equity, they taking it for granted that what a party is bound by law to do, he can do and will do, this consideration of personal responsibility is not always disregarded. In a suit for the transfer of stock according to a contract of sale, where performance was decreed, it ivas given as a reason that a court of law could not give the property, but could only give a remedy in damages, the beneficial effect of which must depend upon the personal responsibility of the party. Dolout v. Rothschild, 1 Sim. & Stu. 590. The remedy by replevin, at least, would have been doubtful and uncertain from the difficulty of showing a legal title in the specific property, there having been no delivery, and the corn agreed to be delivered having been, at the time of the agreement, an undivided portion of a larger quantity of corn. It would have involved, too, the necessity of several suits, as a part of the property was in the possession of Sockie, Euzier & Co., and a portion still remained in the hands of Garrison. The complainant’s fit remedy was, to have restrained any further disposition of the property, and to have Sockie, Euzier & Co. restrained from paying over to Garrison the proceeds of what had been disposed of, and this, only a court of equity could give. It was said, in the case of Clark v. Flint, 22 Pick. 231, being a bill in equity for the specific performance of a contract relating to personal property, “If the party injured by a breach of a contract can not avail himself of his remedy at law for any beneficial purpose, or if it be doubtful whether he can or not, a court of equity, if it can relieve him, ought certainly to interpose and compel the other party to perform his contract.” We are of opinion that the bill makes a case for the interference of a court of equity, upon the fundamental rule of equity jurisdiction that there is not a plain, adequate and complete remedy at law. 2 Story Eq. Ju. secs. 718, 708, 89, 721; Clark v. Flint, supra; Mechanics’ Bank of Alexandria v. Seaton, 1 Pet. 299; Osborn v. The Bank of the United States, 9 Wheat. 738; Wood v. Rowcliff, 3 Hare R. 303; Adderley v. Dixon, 1 Sim. & Stu. 608; Sullivan v. Tuck, 1 Md. Ch. Dec. 59. It would seem, too, that jurisdiction might be exercised here on the ground of executing a trust. With respect to a personal chattel, equity will enforce a trust concerning it, but not a contract. The mere contract for the sale and delivery of a chattel can not, as would a contract of sale in the case of land, create a trust. But it has been held that, if the contract in regard to personalty be complete so far as the vendor is concerned, if he has been paid all that he was entitled to and has no claim upon the property arising from the contract, and the contract only remains unperformed to the extent that the property has not been delivered to the purchaser, then the vendor would become a mere trustee of the property for the benefit of the purchaser. Pooley v. Rudd, 14 Beav. 34 (7 Eng. L. & E. 229). The bill seems to present such a case. The cases cited by appellee’s counsel, of Greenway et al. v. Thomas, 14 Ill. 271, Bigelow v. Andress, 31 Ill. 322, and McConnel v. Dickson, 43 Ill. 99, to the effect that, as a general rule, a creditor must first reduce his debt toa judgment before he can resort to a court of equity for aid in its collection, do not apply, as this bill is not filed in behalf of a creditor merely, but in behalf of one who has an interest in the property involved which is being endangered. The court below should have overruled instead of sustaining the demurrer to the bill. The decree is reversed, and the cause remanded for further proceedings in conformity with this opinion. Decree reversed.